Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bottomley et al. (WO 2008/115426 A1); hereinafter Bottomley et al.
Bottomley et al teach a method of making a RF/MRI compatible leads that include at least one conductor that turns back on itself at least twice in a lengthwise direction and can turn back on itself at least twice at multiple locations along its length. At least one electrical lead heats local tissue or does not heat local tissue when a patient is exposed to RF frequencies at peak SAR of at least 4 W/kg.  Additionally Bottomley et al teach two conductors co-wound on a coiling mandrel to form a stacked trilayer. Coil winder and/or conductors (3) move back and forth on the mandrel to coil  the conductors (3). Additionally Bottomley et al teach creating a coiled conductor lead subassembly before being overmolded by a flexible layer. The subassembly is placed in a mold and material is injected when the mold is closed and a flexible lead is thereby created. (Cf. page 58). Additionally Bottomley teach winding a conductor on a mandrel to form a fist coil in a forward (or longitudinal) direction. After winding the first coil the conductor can be wound over the mandrel to form a second closely spaced coil in a reverse longitudinal direction from the winding direction of the first coil. A third coil can then be provided in the same direction as the first coil etc. Additionally Bottomley et al teach that instead of using overmolding to make a multiwire cable one could also use extrusion, injection molding and heated raw down methods (Cf. page 60) 
It would have been obvious to provide a method for manufacturing an electrical connector on an end portion of a multiwire electrical cable (Cf. e.g. Fig. 55A) whose wires are surrounded annularly in cross-section in the end portion by an outer conductor, the outer conductor being partially radially compressed toward the wires by at least one die and being partially provided with an overmold in an injection mold the method including after  the outer conductor is deformed positioning the at least one die on the outer conductor in such a way that the at least one die partially a mold cavity to be filled with a plasticized molding compound to form the overmold and moving the at least one mold part of the injection mold toward the outer conductor and positioning the at least one mold part in a vicinity  of the outer conductor so as to further bound the mold cavity. (Cf. page 58 & Figs 50, 51-53 and 55A). As further applied to Claim 2 Bottomley et al teach that the outer conductor that is covered by at least one die remains freed of plasticized molding compound (Cf. at least Figs. 52-53) and therefore the limitation recited in said Claim 2 is held to have been obvious in view of Bottomley al. As further applied to Claim 3 Bottomley et al teach and shows that the outer conductor is at least constrained when placed between an upper and lower die (Cf. at least Figs. 52-53).  It would have been obvious that these dies also deform the outer conductor also inasmuch as the main object of Bottomley et al’s disclosure is to produce linear leads/connector which is flexible and compact  and the way to do this is to deform the outer conductor when the molding compound is injected into the mold cavity which is between the two dies. A POSITA would recognize this and would have deformed the outer conductor. Therefore the limitation recited in said Claim 3 is held to have been ovbvious in view of Bottomley et al. As further applied to Claim 5 inasmuch as Bottomley et al teach two mold parts which are positioned in the vicinity of the outer conductor (Cf. e.g. Figs. 52-53) he imitation recited in said Claim 5 is held to have been obvious in view of Bottomley et al. As further applied to Claim 6 Bottomley et al do not explicitly teach that the mold part are movable in a radial direction. However from carefully studying Bottomley et al’s disclosure it would have been obvious that in order for Bottomley et al to carry out the method of making the electrical connector it would have been necessary that the molds (shown in e.g. Figs. 52-53) can move radially. In other words if the dies shown in Figures 52-53 did not/could not move radially the Bottomley’s disclosure would not work. The limitation recited in said Claim 6 therefore is held to have been obvious in view of Bottomley et al. As further applied to Claims 7-9 inasmuch as Bottomley et al teach providing a shield and an outer conductor it would have been obvious to provide that the outer conductor is in electrical contact with the shield. Botomley et al teach RF/MRI compatible leads. These leads are used for inter alia implantable pacemakers, deep brain stimulation electrodes, spinal cord stimulators, physiological monitors and the like. These items all have shields so that the higher frequencies travel only within a certain distance of where they are required. The limitations recited by applicant in said Claims 7-9 although not explicitly taught by Bottomley et al nevertheless would have been obvious in view of Bottomley et al.         
As applied to Claim 11 Bottomley et al teach an electrical connector which is an electrical cable surrounded annularly by wires and surround by an outer conductor (Cf. Figs. 52-53.
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, peter vo, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/Primary Examiner, Art Unit 3729